
	
		I
		111th CONGRESS
		1st Session
		H. R. 1774
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. McNerney
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To incorporate smart grid capability into the Energy Star
		  Program, to reduce peak electric demand, to reauthorize energy efficiency
		  public information program to include Smart Grid information, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Smart Grid Advancement
			 Act.
		2.DefinitionsFor purposes of this Act, the terms:
			(1)Secretary means the
			 Secretary of Energy.
			(2)Administrator
			 means the Administrator of the Environmental Protection Agency.
			(3)Commission
			 means Federal Energy Regulatory Commission.
			(4)Smart grid has the meaning
			 provided by section 1301 of the Energy Independence and Security Act of 2007
			 (15 U.S.C. 17381).
			(5)Peak demand
			 reduction means the reduction in annual peak demand as compared to a
			 previous baseline year or period, expressed in Megawatts (MW).
			(6)Peak
			 demand shall mean the highest point of electricity demand during any
			 hour on the system of a load serving entity during a annual calendar year,
			 expressed in megawatts, or more than one such high point of electricity demand
			 as a function of seasonal demand changes.
			(7)Peak
			 period shall mean the time period on the system of a load serving
			 entity relative to peak demand that may warrant special measures or electricity
			 resources to maintain system reliability while meeting peak demand.
			(8)Load
			 serving entity means an entity that provides electricity directly to
			 retail consumers with the responsibility to assure power quality and
			 reliability, including such entities that are investor-owned, publicly owned,
			 owned by rural electric cooperatives, or other entities.
			(9)Applicable
			 baseline shall mean the average of the highest three annual peak
			 demands a load serving entity has experienced during the 5 years immediately
			 prior to the date of enactment of this Act.
			(10)Peak load
			 reduction plan means a plan developed by or for a load serving entity
			 that it will implement to meet its peak demand management goals.
			3.
			 Incorporation of smart grid capability in Energy Star Program
			(a)AssessmentWithin one year after the date of enactment
			 of this Act, the Secretary and the Administrator shall each assess the
			 potential for cost-effective integration of Smart Grid technologies and
			 capabilities in all products that are reviewed by the Department of Energy and
			 the Environmental Protection Agency, respectively, for potential designation as
			 Energy Star products.
			(b)Analysis(1)Within 2 years after the
			 date of enactment of this Act, the Secretary and the Administrator shall each
			 prepare an analysis of the potential energy savings and electricity cost
			 savings that could accrue for each of the products referred to in subsection
			 (a) in the following optimal circumstances:
					(A)The products
			 possessed full Smart Grid capability.
					(B)The products were
			 utilized in an electricity utility service area which had Smart Grid capability
			 and time-of-use electric rates.
					(C)The time-of-use
			 rates reflected national average utility rates including average peak and
			 valley daily electricity costs to the utility.
					(D)Consumers using
			 such products took full advantage of such capability.
					(2)The analysis under paragraph (1) shall be
			 considered the best case Smart Grid analysis. On the basis of
			 such an analysis for each product, the Secretary and the Administrator shall
			 determine whether the installation of Smart Grid capability for such a product
			 would be cost effective. For purposes of this paragraph, the term cost
			 effective means that the cumulative savings from using the product
			 under the best case Smart Grid circumstances for a period of 5
			 years will be greater than the incremental cost of the Smart Grid features
			 included in the product.
				(3)To the extent that including Smart
			 Grid capability in any products analyzed under paragraph (2) yielded a finding
			 that doing so was cost effective in the best case, the Secretary and the
			 Administrator shall, not later than 3 years after the date of enactment of this
			 Act take each of the following actions:
					(A)Inform the manufacturer of such
			 product of such finding.
					(B)Make special note in a prominent
			 manner on any Energy Star label for any product actually including Smart Grid
			 capability that—
						(i)Smart Grid capability is a feature
			 of that product;
						(ii)the use and value of those
			 features depended on the Smart Grid capability of the utility system in which
			 the product was installed and the use of those features by the customer;
			 and
						(iii)on a utility system with Smart
			 Grid capability, the use of the product’s Smart Grid capability could
			 potentially reduce the cost of the product’s annual operation by an estimated
			 dollar amount representing the result of incremental energy and electricity
			 cost savings that would result from the Smart Grid best case for that
			 product.
						(C)Submit a report to Congress
			 summarizing the results of the analyses for each class of products, and
			 presenting the potential national energy and electricity cost savings that
			 could be realized if cost-effective Smart Grid capability were installed in the
			 relevant products reviewed by the Energy Star program.
					4.Smart Grid Peak
			 Demand Reduction Goals
			(a)GoalsNot later than one year after the date of
			 enactment of this Act, load serving entities, or States, shall determine and
			 publish peak demand reduction goals for any load serving entities that have an
			 applicable baseline in excess of 250 megawatts.
			(b)Baselines(1)The Commission, in
			 consultation with the Secretary, shall develop and publish, after an
			 opportunity for public comment, a methodology to provide for adjustments or
			 normalization to a load serving entity’s applicable baseline over time to
			 reflect changes in the number of customers served, weather conditions, general
			 economic conditions, and any other appropriate factors external to peak load
			 management, as determined by the Commission.
				(2)The Commission shall support load
			 serving entities in determining their applicable baselines, and in developing
			 their peak demand reduction goals, including any load serving entity with an
			 applicable baseline of less than 250 megawatts that volunteers to participate
			 in achieving the purposes of this Act.
				(3)The Secretary, in consultation with
			 the Commission and the National Electric Reliability Corporation, shall develop
			 a system and rules for measurement and verification of demand
			 reductions.
				(c)Peak demand
			 reduction goals(1)Peak demand reduction goals may be
			 established for an individual load serving entity, or, at the determination of
			 a State or regional entity, by that State or regional entity for a larger
			 region that shares a common system peak demand and for which peak demand
			 reduction measures would offer regional benefit.
				(2)A State or regional entity
			 establishing peak demand reduction goals shall cooperate, as necessary and
			 appropriate, with the Commission, the Secretary, State regulatory commissions,
			 State energy offices, the National Electric Reliability Corporation, and other
			 relevant authorities.
				(3)In determining the applicable peak
			 demand reduction goals, States and other jurisdictional entities may utilize
			 the results of the 2009 National Demand Response Potential Assessment, as
			 authorized by section 529 of the Energy Independence and Security Act of
			 2007.
				(4)The applicable peak demand reduction
			 goals shall provide that—
					(A)load serving entities will reduce or
			 mitigate peak demand by a minimum percentage amount from the applicable
			 baseline to a lower peak demand during calendar year 2012;
					(B)load serving entities will reduce or
			 mitigate peak demand by a minimum percentage greater amount from the applicable
			 baseline to a lower peak demand during calendar year 2015; and
					(C)the minimum percentage reductions
			 selected are the percentage reductions that are realistically achievable with
			 an aggressive effort to deploy smart grid and peak demand reduction
			 technologies and methods, including but not limited to those listed in
			 subsection (d).
					(d)PlanEach
			 load serving entity shall prepare a peak load reduction plan that demonstrates
			 its ability to meet each applicable goal by any or a combination of the
			 following options:
				(1)Direct reduction
			 in megawatts of peak demand through energy efficiency measures with reliable
			 and continued application during peak demand periods.
				(2)Demonstration that
			 an amount of megawatts equal to a stated portion of the applicable goal is
			 contractually committed to be available for peak reduction through one or more
			 of the following:
					(A)Megawatts enrolled
			 in demand response programs.
					(B)Megawatts subject
			 to the ability of a load serving entity to call on demand response programs,
			 smart appliances, smart electricity storage devices, distributed generation
			 resources on the entity’s customers’ premises, or other measures directly
			 capable of actively, controllably, reliably, and dynamically reducing peak
			 demand (dynamic peak management control).
					(C)Megawatts
			 available from distributed dynamic electricity storage under agreement with the
			 owner of that storage.
					(D)Megawatts
			 committed from dispatchable distributed generation demonstrated to be reliable
			 under peak period conditions.
					(E)Megawatts
			 available from smart appliances and equipment with smart grid capability
			 available for direct control by the utility through agreement with the customer
			 owning the appliances or equipment.
					(F)Megawatts from a
			 demonstrated and assured minimum of distributed solar electric generation
			 capacity in instances where peak period and peak load conditions are directly
			 related to solar radiation and accompanying heat.
					(3)If any of the
			 methods listed in subparagraph (C), (D), or (E) of paragraph (2) are relied
			 upon to meet its peak demand reduction goals, the load serving entity must
			 demonstrate this capability by operating a test during the applicable calendar
			 year.
				(4)Nothing in this
			 Act shall require the publication in peak demand reduction goals or in any peak
			 demand reduction plan of any information that is confidential for competitive
			 or other reasons or that identifies individual customers.
				(e)Existing
			 authority and requirementsNothing in this Act diminishes or
			 supersedes any authority of a State or political subdivision of a State to
			 adopt or enforce any law or regulation respecting peak load management, demand
			 response, distributed storage, use of distributed generation, or the regulation
			 of load serving entities. The Commission, in consultation with States having
			 such peak management, demand response and distributed storage programs, shall
			 to the maximum extent practicable, facilitate coordination between the Federal
			 program and such State programs.
			(f)ReliefThe
			 Commission may, for good cause, grant relief to load serving entities from the
			 requirements of this section.
			(g)Other
			 lawsExcept as provided in subsections (e) and (f), no law or
			 regulation shall relieve any person of any requirement otherwise applicable
			 under this section.
			(h)Compliance(1)The Commission shall
			 within one year after the enactment of this Act establish a public domain
			 website where the Commission will provide information and data demonstrating
			 compliance by States, regional entities, and load serving entities with this
			 Act, including the success of load serving entities in meeting applicable peak
			 demand reduction goals.
				(2)The Commission shall, by April 1 of
			 each year beginning in 2012, provide a report to Congress on compliance with
			 this Act and success in meeting applicable peak demand reduction goals and, as
			 appropriate, shall make recommendations as to how to increase peak demand
			 reduction efforts.
				(3)The Commission shall note in each
			 such report any State, political subdivision of a State, or load serving entity
			 that has failed to comply with this Act, or is not a part of any region or
			 group of load serving entities serving a region that has complied with this
			 Act.
				(4)The Commission shall have and
			 exercise the authority to take reasonable steps to modify the process of
			 establishing peak demand reduction goals and to accept adjustments to them as
			 appropriate when sought by load serving entities.
				(i)Assistance and
			 funding
				(1)AssistanceThe
			 Secretary may make grants to States and to other entities with responsibilities
			 to be carried out under the Act to offset any documented costs of carrying out
			 such responsibilities to the extent such costs are deemed burdensome or
			 extraordinary by the Secretary.
				(2)FundingThere are authorized to be appropriated
			 sums as may be necessary to the Commission, the Secretary, and the
			 Administrator to carry out the provisions of this Act.
				5.
			 Reauthorization of energy efficiency public information program to include
			 Smart Grid informationSection
			 134 of the Energy Policy Act of 2005 (42 U.S.C. 15832) is amended as
			 follows:
			(1)By amending the
			 title heading to read Energy
			 Efficiency and Smart Grid Public Information
			 Initiative..
			(2)In subsection
			 (a)(1) by striking reduce energy consumption during the 4-year period
			 beginning on the date of enactment of this Act and inserting
			 increase energy efficiency and to adopt Smart Grid technology and
			 practices.
			(3)In subsection
			 (a)(2) by striking benefits to consumers of reducing and
			 inserting economic and environmental benefits to consumers and the
			 United States of optimizing.
			(4)In subsection
			 (a)(3) by inserting at the beginning of that subsection the effect of
			 energy efficiency and Smart Grid capability in reducing energy and electricity
			 prices throughout the economy, together with.
			(5)In subsection
			 (a)(4) by redesignating subparagraph (D) as (E), by striking and
			 at the end of subparagraph (C), and by inserting after subparagraph (C) the
			 following:
				
					(D)purchasing and utilizing equipment that
				includes smart grid features and capability;
				and
					.
			(6)In subsection (c),
			 by striking Not later than July 1, 2009,” and inserting, “For each year
			 when appropriations pursuant to the authorization in this section exceed
			 $10,000,000,.
			(7)In subsection (d)
			 by striking 2010 and inserting 2020.
			(8)In subsection (e)
			 by striking 2010 and inserting 2020.
			6.Inclusion of
			 Smart Grid Features in Appliance Rebate Program
			(a)AmendmentSection 124 of the Energy Policy Act of
			 2005 (42 U.S.C. 15821) is amended as follows:
				(1)By amending the
			 section heading to read Energy efficient and smart appliance rebate
			 program..
				(2)By redesignating
			 paragraphs (4) and (5) as (5) and (6) and inserting after paragraph (3) the
			 following:
					
						(4)Smart
				applianceThe term
				smart appliance means a product that the Administrator of the
				Environmental Protection Agency or the secretary of Energy has determined
				qualifies for such a designation in the Energy Star program pursuant to section
				213 of the Smart Grid Advancement Act or that the Secretary or the
				Administrator has separately determined includes the relevant Smart Grid
				capabilities listed in section 1301 of the Energy Independence and Security Act
				of 2007 (15 U.S.C.
				17381).
						.
				(3)In subsection
			 (b)(1) by inserting and smart after efficient and
			 by inserting after products the first place it appears ,
			 including products designated as being smart appliances,.
				(4)In subsection
			 (b)(3), by inserting the administration of after carry
			 out.
				(5)In subsection (d),
			 by inserting the administration of after carrying
			 out and by inserting , and up to 100 percent of the value of the
			 rebates provided pursuant to this section before the period at the
			 end.
				(6)In subsection
			 (e)(3), by inserting with separate consideration as applicable if the
			 product is also a smart appliance, after Energy Star
			 product the first place it appears and by inserting or smart
			 appliance before the period at the end.
				(7)In subsection (f),
			 by striking $50,000,000 through the period at the end and
			 inserting such sums as may be necessary for each fiscal year from 2010
			 through 2015..
				(b)Table of
			 contentsThe item relating to
			 section 124 in the table of contents for the Energy Policy Act of 2005 (42
			 U.S.C. 15801 and following) is amended to read as follows:
				
					
						Sec. 124. Energy efficient and smart
				appliance rebate
				program.
					
					.
			
